NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DIMITRITZA TOROMANOVA,                          No. 19-15312

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01747-KJD-
                                                CWH
 v.

SUMMIT REAL ESTATE SERVICES,                    MEMORANDUM*
LLC; et al.,

                Defendants-Appellees,

and

MTC FINANCIAL, INC.; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Dimitritza Toromanova appeals pro se from the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying her motion for relief from judgment under Federal Rule of Civil Procedure

60(b). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion by denying Toromanova’s

motion for relief from judgment because Toromanova failed to demonstrate any

basis for such relief. See id. at 1263 (setting forth grounds for relief under Rule

60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Toromanova’s emergency motion “to void relief from stay order” and

seeking to enjoin foreclosure proceedings pending appeal is denied. See Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also 28 U.S.C. § 158

(bankruptcy court orders may be appealed to the district court or bankruptcy

appellate panel).

      Toromanova’s requests for judicial notice of the case record, set forth in her

opening and reply briefs, are denied as unnecessary. See Fed. R. App. P. 10(a)

(composition of the record on appeal).

      AFFIRMED.




                                          2                                    19-15312